Citation Nr: 0940404	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the December 3, 2008, decision of the 
Board of Veteran's Appeals that denied the Veteran's claims 
for service connection for left ear hearing loss and 
tinnitus, and remanded the claim for service connection for 
right ear hearing loss, is warranted.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to 
January 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for bilateral hearing 
loss and tinnitus.

In December 2008, the Board denied the Veteran's claims for 
service connection for left ear hearing loss and tinnitus, 
and remanded the claim for right ear hearing loss for further 
development.  That decision, however, must be vacated for the 
reasons explained below.


FINDINGS OF FACT

1.  On December 3, 2008, the Board denied the Veteran's 
claims for service connection for left ear hearing loss and 
tinnitus, and remanded the claim for service connection for 
right ear hearing loss.

2.  Prior to the issuance of the December 2008 Board 
decision, but unknown to the Board at the time of that 
decision, the Veteran had died in August 2008.



CONCLUSIONS OF LAW

1.  Vacatur of the December 3, 2008, decision of the Board 
that denied the Veteran's claims for service connection for 
left ear hearing loss and tinnitus, and remanded the claim 
for service connection for right ear hearing loss, is 
warranted.  38 C.F.R. § 20.904(a) (2009).

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims for 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation.  Each 
Board decision shall contain a written statement of the 
Board's findings and conclusions and the reasons or bases for 
those findings and conclusions, on all material issues of 
fact and law presented on the record.  38 U.S.C.A. § 7104 
(West 2002).

In August 2008, prior to the issuance of a Board decision on 
his appeals, the Veteran died.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  In order to assure due 
process, the Board will vacate the December 2008 decision.  
The merits of the issues on appeal are addressed de novo in 
the decision which follows.
Dismissal

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran 
and must be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).

The Board notes that the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) allows for substitution in the case of death of a 
claimant who dies on or after October 10, 2008.  38 U.S.C.A. 
§ 5121A (West Supp. 2009).  Because the claimant in this case 
died prior to October 10, 2008, no substitution may be made.


ORDER

The December 3, 2008, decision that denied the Veteran's 
claims for service connection for left ear hearing loss and 
tinnitus, and remanded the claim for service connection for 
tinnitus, is vacated, and the appeal is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


